Citation Nr: 1205971	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  99-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a chronic skin disorder to include as a result of exposure to ionizing radiation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from June 1955 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 1999 decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2001 the Veteran testified at a hearing before a Veterans Law Judge sitting at the Oakland, California, RO.  A transcript of that proceeding is of record.  The Veteran was subsequently notified that the presiding Veterans Law Judge was no longer employed with the Board and that the Veteran had the right to a new hearing before a Veterans Law Judge that would decide his case.  However, he did not elect to have a new hearing.  

In May 2001 the Board remanded the case for compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  The issues at that time were an application to reopen a claim of service connection for chronic dermatological disability, including scabies; and claims for service connection for an organic disability manifested by increased cholesterol; chronic bilateral knee disability; residuals of left inguinal hernia repair; and hypertension. 

A May 2002 rating decision granted service connection for postoperative residuals of a left inguinal hernia repair which was assigned an initial noncompensable rating effective September 16, 1998.  The Veteran did not appeal either the effective date of the grant of service connection or the disability rating assigned.  

A November 2002 rating decision denied service connection for cataracts.  The Veteran did not appeal that decision.  

In July 2003 the Board again remanded the claims for further compliance with the VCAA.  A February 2005 Board decision denied service connection for an organic disability manifested by increased cholesterol, classified as hypercholesterolemia; and denied the claim for service connection for hypertension.  However, the Board granted service connection for a chronic bilateral knee disability, diagnosed as a bilateral knee strain with bilateral retropatellar pain and probable chondromalacia.  The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for a chronic skin disorder was granted but only to the limited extent that it was determined that new and material evidence had been received to reopen that claim.  De novo adjudication of that claim was deferred pending remand of that claim for additional development.  

The claim for service connection for a chronic skin disorder was again remanded by the Board in July 2006 for additional development.  

In July 2009 the Veteran filed a claim for service connection for a kidney disorder, which was denied by an August 2010 rating decision, to which the Veteran filed a Notice of Disagreement (NOD) in September 2001.  A Statement of the Case (SOC) was issued in June 2011 addressing service connection for kidney disease.  However, no Substantive Appeal (VA Form 9 or equivalent) was filed which would have perfected that appeal.  Accordingly, that matter is not before the Board. 

Additionally, a May 2011 rating decision effectuated the Board's grant of service connection for bilateral knee strain with retropatellar pain and probable chrondromalacia and assigned an initial noncompensable disability rating effective November 26, 1997, and increased the rating to 10 percent from February 19, 2002 to January 12, 2011.  Separate 10 percent ratings were assigned for each knee effective January 12, 2011.  The Veteran did not appeal either the effective date of the grant of service connection or the disability ratings assigned during any time frame.  

In April 2001 the Veteran reportedly sought to reopen a claim of service connection for hypertension; however, at that time his appeal of the original denial of service connection for hypertension was still pending.  At the same time, he sought to reopen claims of service connection for kidney disease, and also sought service connection for headache, loss of memory, and emphysema as due exposure to either harmful chemicals or to ionizing radiation.  These matters have not been adjudicated by the RO and, thus, the Board has no jurisdiction over these matters.  These matters are referred to the RO for initial consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was exposed to ionizing radiation during military service. 

2.  Any scabies infection that the Veteran may have had during service resolved without residual disability; and a non-cancerous skin disorder, to include folliculitis, a skin rash, and scabies, is not a disease subject to presumptive service connection due to inservice exposure to ionizing radiation.  

3.  Folliculitis is related to and is of service origin.  


CONCLUSIONS OF LAW

1.  The Veteran is a "radiation-exposed veteran."  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2011).  

2.  Chronic scabies was not incurred in or aggravated during active service, and scabies is not diseases presumptively related to military service, including inservice ionizing radiation exposure.  38 U.S.C.A. §§ 1112(c), 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).  

3.  Folliculitis was incurred during active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As discussed in the July 2005 Board decision, the initial rating decision which is appealed in this case, in April 1999, was prior to the enactment of the VCAA.  Nevertheless, compliant VCAA notice is given when sent to a claim prior to re-adjudication of the claim.  An error in failing to afford a preadjudication notice (timing-of-notice error) can be cured by notification followed by readjudication.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (a Supplemental SOC (SSOC) is a readjudication); see also Prickett, 20 Vet. App. at 377-78.  In this case the notifications in October 2001 and February 2004 were prior to readjudication of the claim in the SSOCs in June 2004 and January 2006, and the notification in August 2006 was prior to the most recent SSOC in May 2011.  

Moreover, in light of the grant of service connection for folliculitis, the effective date for that grant and the initial disability rating assigned must be assigned by the RO and any such decision is subject to a separate appeal.  Thus, there is no prejudice to the Veteran in proceeding to adjudicate the claim on the merits.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The RO has obtained the Veteran's service treatment records (STRs) and service personnel records.  He testified in support of his claim.  His VA outpatient treatment (VAOPT) records are on file.  In fact, following the most Board remand, the Veteran personally delivered voluminous copies of his VA outpatient treatment (VAOPT) records to the RO.  

The case was remanded for a VA examination and compliance with the procedures for handling claims of Veteran's exposed to ionizing radiation.  This resulted in obtaining opinions which directly responded to the question posed in the Board's remands.  There has been no challenged to the competence of those conducting the VA examinations or the physician that rendered a 2009 opinion, or to the adequacy of the VA examinations that have been conducted.  See generally Rizzo v. Shinseki, 580 F.3d 1288, 1291 (2009) and Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011). 

Accordingly, there has been full compliance with the Board remands.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)). 

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  
Background

The Veteran's STRs show that he was treated for a urinary tract infection and for a history of prostatitis and had a tender node in the left inguinal region.  He had multiple small vesicles typical of scabies in the webs of his fingers and on his thighs.  The impression was scabies.  The October 1957 examination for service separation was negative for any findings of skin problems.  

An April 1992 VAOPT record shows that the Veteran complained of inservice radiation exposure in 1956 and breaking out in a rash over his body, periodically, which was now on his face.  It was also reported that he had had a rash on his face since 1969, for which he had seen a physician in 1985.  The diagnosis was atopic dermatitis, by history.  

VAOPT records show that in 1993 the Veteran had incision and drainage of a groin or scrotal abscess and the pathologic biopsy diagnosis was seborrheic keratosis of the scrotum.  He was seen later in 1993 for a rash and blisters of the groin or scrotal area.  That same year there were assessments of tinea inguinale, tinea cruris, and folliculitis.  He was treated for contact dermatitis in October 1994.  Another assessment that month was exfoliative dermatitis.  He was treated for a skin rash on his groin area in 1995 which he reported having had since 1956 and which he felt was due to inservice radiation exposure.  

VAOPT records show that the Veteran was seen in 1993 and 1994 for skin problems in his groin area.  There were varying diagnoses including intertrigo of the groin; generalized pruritus; intertrigo versus allergic contact dermatitis; and candida.  He was seen for an abscess on his back in 1998.  

At the February 2001 travel Board hearing the Veteran testified that he had served on the U.S.S. Catamount, LSD 17 during military service.  He had been treated at a VA facility for a skin rash and had had a skin biopsy of a skin sample on an arm.  He had been at Eniwetok in 1956 when atomic tests were performed.  

On VA examination in February 2002 the Veteran's claim file was reviewed.  The Veteran reported having developed a rash in the groin area and diffusely over his body during service.  He had been told he had scabies but did not recall his treatment for it.  Despite treatment, he continued to have the rash with intermittent burning.  The rash had resolved and had not been a problem for many years.  However, he still got bumps on his legs, which he felt was the same thing that he had had during service.  He also had this over his thighs, forearms, and groin.  He did not take any medication for it at this time.  The rash itched at times and manifested at different locations at different times.  On physical examination he had a very mild but scattered follicular rash with pustules on both forearms and thighs.  There were a few areas of scarring and some areas of hyperpigmentation across the groin and the popliteal fossa, bilaterally.  Otherwise, there was no active rash and there was no evidence of scabies.  

The examiner reported that the Veteran had a history of a rash of his thighs of a follicular nature.  His reports of symptoms since service made it suspicious that his folliculitis was related to military service.  He reported that activities such as exercising in uniforms and his uniform rubbing against his skin, created or worsened the rash.  In light of this, the examiner felt that folliculitis could develop as a reasonable sequelae.  Thus, the examiner felt that the Veteran's mild folliculitis was related to military service on a more likely than not basis.  As to scabies, the Veteran reported having been treated for scabies during service but the examiner did not find any sequelae from scabies at the time of the examination.  The Veteran's current skin problems were not related to scabies on a more likely than not basis or on an as likely as not basis.  

On VA dermatology examination in August 2005, pursuant to the remand portion of the February 2005 Board decision, the Veteran's claim files were reviewed.  The records indicated that he had been seen for non-specific dermatitis as well as tinea pedis of his feet, which seemed to be a different condition than the one he was claiming was caused by military service.  Atopic dermatitis had been diagnosed at a VA dermatology clinic in January 1994, and in December 1993 generalized pruritis had been treated and diagnosed, which was noted to be a nonspecific diagnosis.  Also in 1993 he had been treated for what was either intertrigo or allergic contact dermatitis.  It was noted that the Veteran reported having had a problem with this skin since 1956. He was a rather unclear historian. He was told that he had either scurvy or possibly scabies, but he could not recall which.  His skin had broken out all over and he had itched everywhere.  He reported that this problem had never gone away.  He still had itching and scratching, mostly on his ankles, which was episodic and most recently had occurred about 2 weeks ago.  For some reason he had had a biopsy taken from his upper left arm, even though there was no rash there, in the 1980s.  He now used several salves.  He reported that he did not currently have an active rash, because it had resolved 2 weeks ago.   

On physical examination it was reported that the Veteran had mild xerosis of the skin of his legs, and scratches along his thighs and lower legs.  He had a few scars over the thighs but no active lesions and no active rash.  There was some lichenification in scratch marks on his thighs and lower legs.  There were no areas of active dermatitis.  

The examiner noted that the claim files did not definitively diagnosis the Veteran's dermatologic condition.  Thus, the current dermatologic condition was either undiagnosed pruritis or pruritis of unknown etiology.  The examiner did not find evidence in the claim files of tinea pedis.  The diagnosis was pruritus of unknown etiology.  With regard to the nexus question posed in the Board remand, the Veteran's medical history indicated that he developed the problem with pruritis in 1956, after which time he was one-year into his military service.  There was no clear diagnosis in the claim files or the Veteran's electronic file, and no clear diagnosis was obtainable from his medical history and the current examination.  Thus, the questions posed (in the Board remand) could not be answered.  Rather, the Veteran's reported rash was currently resolved.  

In May 2008 the VA Director of Compensation and Pension Service noted that a May 2003 radiation dose assessment from the Defense Threat Reduction Agency (DTRA) confirmed the Veteran's participation in Operation REDWING, a series of 17 atmospheric nuclear detonations in the Pacific Proving Ground from April to July 1956.  Eleven detonations occurred at Enewitak Atoll and six at Bikini Atoll.  The May 2003 assessment indicated a total external gamma dose of 0.6 rem with an upper bound of 0.7 rem; the dose to the lens of the eye was 0.9 rem.  An up-dated radiation dose was being requested from the DTRA, to include a skin dose, in light of the claim for service connection for a skin disorder.  

In April 2009 the DTRA confirmed that the Veteran was a participant of U.S. atmospheric nuclear testing.  It was noted that the DTRA's Nuclear Test Personnel Review (NTPR) Program had established conservative maximum whole body and skin doses utilizing scientific methods, technical calculations, actual radiation level measurements from U.S. atmospheric nuclear test detonations.  These values were much higher than previous radiation dose assessments, providing maximum benefit of the doubt to a veteran, and ensuring that reported doses were not less than actual doses.  The reported doses were based on worst-case parameters and assumptions, not all of which the Veteran may have encountered.  These parameters and assumptions were intended to adequately encompass any activities performed by the Veteran.  The doses which the Veteran could have received during participation in U.S. atmospheric nuclear testing were not more than an external gamma dose of 18 rem; an external neutron dose of 0.5 rem; and a total skin dose to any skin area (beta plus gamma) of 550 rem.  

In June 2009 the VA Director of Compensation and Pension Service noted the April 2009 findings of the DTRA's NTPR Program and observed that the Veteran was 21 years of age when exposed to ionizing radiation during Operation REDWING.  Other biographical information pertaining to the Veteran was reported, including that contained in his radiation exposure questionnaire of June 1999 and that he reported having smoked cigarettes for 50 years.  Also, a chronic skin disorder was not a disease listed at 38 C.F.R. § 3.309(d).  The case was referred, along with both of the Veteran's (then) claim files, to the Under Secretary for Health for an opinion as to whether it was as likely, unlikely, or at least as likely as not that the Veteran's chronic skin disorder was related to inservice radiation exposure.  

In response, a VA physician, who was the Director of Radiation and Physical Exposures, replied in December 2009 that the Veteran had been diagnosed with a chronic skin disorder, to include folliculitis, a skin rash, and scabies.  In prior letters the DTRA confirmed his participation in Operation REDWING in 1956.  The dose assessment reported in April 2009 was noted.  It was stated that scabies was an infestation of the skin with sacoptic mites.  Scabies, animal or human, produced a dermatitis resembling contact dermatitis.  It could produce wide-spread eruptions consisting of small papules with linear streaks (burrows), vesicles, and pustules.  Excoriations and secondary eczematization were always present.  The groin, genitalia, and webs of the fingers, and the wrist were most frequently involved with scabies.  A scabies infection could mimic folliculitis, but was treatable with scabicides.  Occupational folliculitis could be caused by exposure to arsenic trioxide, glass fibers, oils, greases, tar, asphalt chlorinated naphthalenes, and polyhalgenated biphenyls.  Neither of these conditions (folliculitis and scabies) was caused by radiation.  The Veteran was diagnosed with scabies while in service, however, there was no way that an episode from the 1950's was causally related to a current episode.  

It was further stated that a chronic skin rash by itself was not caused by radiation exposure.  The effect of fallout radiation on human skin included burns, concomitant ulcers, and late cancer.  Once healed, the burns and ulcers did not present themselves again later.  The Veteran had not been diagnosed with skin cancer.  In view of the above, it was the physician's opinion that it was not likely that the Veteran's chronic skin disorder, to include folliculitis, a skin rash, and scabies, was caused by exposure to inservice ionizing radiation exposure.  

Based on this, the VA Director of Compensation and Pension Service rendered a report in January 2010 noting that the DTRA had jurisdiction to provide dose assessments and that there was no basis for preparation of a dose estimate in this case by the Under Secretary for Health.  As a result of the dose assessment and the December 2009 medical, and following review of the evidence in its entirety, it was the Director's opinion that there was no reasonable possibility that a chronic skin disorder, to include folliculitis, a skin rash, and scabies, could be attributed to the Veteran's inservice exposure to ionizing radiation.  

Principles of Service Connection

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected where a person is a "radiation-exposed veteran" as statutorily defined. 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, service connection may be granted under 38 C.F.R. § 3.303(d) when it is established that the disease diagnosed after discharge is the result of exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as either a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device (see 38 C.F.R. § 3.309(d)(iv)); the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).  

Diseases which are presumptively service-connected based upon "radiation-exposed veteran" status are: cancers of the thyroid, breast, pharynx, esophagus, stomach, small intestine, pancreas, bile duct, gallbladder, liver, salivary gland, and urinary tract, bronchio-alveolar, bone, brain, colon, lung, and ovary; as well as leukemia, multiple myeloma, and lymphomas (except Hodgkin's disease).  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d). 

38 C.F.R. § 3.311, which is separately applicable from 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), provides instruction on the development of claims based on exposure to ionizing radiation, and does not refer to any other types of radiation exposure.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of ionizing radiation in service.  "Radiogenic disease" under 38 C.F.R. § 3.311 is defined as a disease that may be induced by ionizing radiation, and specifically includes a variety of types of cancers.  38 C.F.R. § 3.311(b)(2)(i)- (xxiv).  The list includes skin cancer.  38 C.F.R. § 3.311(b)(2)(vii).  Section 3.311(b)(5)(iv) provides that unless excepted (which is not the case here) under that section, the radiogenic disease must be become manifest 5 years or more after exposure.  38 C.F.R. § 3.311(b)(4) also requires 38 C.F.R. § 3.311(b) development where there has been submitted competent scientific or medical evidence that a disease not listed at 38 C.F.R. § 3.311(b)(2)(i) - (xxiv) is a radiogenic disease.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or, in some circumstances, lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  
The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Radiation

The Veteran's service at nuclear atmospheric testing in Operation REDWING constitutes participation in a "radiation-risk activity" as defined by 38 U.S.C.A. § 1112(c)(3)(b) and 38 C.F.R. § 3.309(d)(3)(i).  Thus, he is a "radiation exposed veteran" under 38 U.S.C.A. § 1112(c)(3)(A) and 38 C.F.R. § 3.309(d)(3).  

Even though the Veteran is a "radiation exposed veteran" this is not sufficient, by itself, to warrant presumptive service connection under the provisions of 38 C.F.R. § 3.309(d).  Rather, he must be diagnosed with one of the presumptive diseases specifically listed under 38 C.F.R. § 3.309(d)(2) and, here, a chronic non-cancerous skin disorder, to include folliculitis, a skin rash, and scabies, is not listed as a disease presumed to be service-connected under 38 U.S.C.A. § 1112(c) and 38 C.F.R. §§ 3.307 and 3.309, even given his "radiation-exposed veteran" status.  

In sum, because a chronic non-cancerous skin disorder, to include folliculitis, a skin rash, and scabies, is not among the diseases specified at 38 C.F.R. § 3.309(d), and even though the Veteran participated in a "radiation-risk activity" and so is a "radiation-exposed veteran," presumptive service connection is not warranted on the basis of being a "radiation-exposed veteran" because he does not have one of the listed radiogenic diseases presumed to be due to inservice ionizing radiation exposure.  Accordingly, service connection cannot be granted for a chronic non-cancerous skin disorder, to include folliculitis, a skin rash, and scabies, on a presumptive basis.  


Radiogenic Diseases Under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  38 C.F.R. § 3.311 essentially states that when it is established that a radiogenic disease first became manifest after service, allegedly due to inservice ionizing radiation exposure, a dose assessment will be made.  

However, a chronic non-cancerous skin disorder, to include folliculitis, a skin rash, and scabies, is not a disease which is among the radiogenic diseases specified in 38 C.F.R. § 3.311(b)(2).  Also, the Veteran has not submitted any evidence, much less competent scientific or medical evidence, as permitted by 38 C.F.R. § 3.311(b)(4), that a chronic non-cancerous skin disorder, to include folliculitis, a skin rash, and scabies is a radiogenic disease.  Any assertion or belief on his part that these disabilities are or may be radiogenic is not competent scientific evidence that they are radiogenic diseases.  The Veteran is a layperson, and as such, is incapable of opining whether or not any claimed skin disorder is radiogenic in nature.  Lay persons are not considered competent to offer medical opinions regarding causation or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 38 C.F.R. § 3.159(a)(1) (defining competent medical evidence).  Specifically, the Veteran does not have thee education, training or expertise to render such an opinion.  

Moreover, a medical opinion obtained pursuant to the Board's remand, under 38 C.F.R. § 3.311, weighs against the claim that his folliculitis and scabies are due to inservice ionizing radiation exposure.  The Board must take cognizance of the fact that this competent medical evidence is unrebutted by any other evidence of record.  

Inasmuch as there is no competent medical evidence that a chronic non-cancerous skin disorder, to include folliculitis, a skin rash, and scabies, is a radiogenic disease under 38 C.F.R. § 3.311(b), the Board concludes that the service connection under the regulations governing service connection for radiogenic diseases is not warranted.  

Incurrence

Initially, the Board notes that only scabies was diagnosed during military service and the evidence shows that this is a parasitical infestation which resolves when treated and that any subsequent recurrence, even if years after service, is due not to a chronic skin disorder with recurrence of symptoms that first manifested during service but, as explained by the medical opinion obtained in 2009, would be due to a separate and distinct parasitical infestation.  

However, the same 2009 medical opinion makes it clear that scabies can mimic folliculitis.  In this connection, the opinion of the 2002 VA examiner, who reviewed the Veteran's claim file, was that the Veteran's scabies was not related to military service but that it was more likely than not the Veteran's folliculitis was related to his military service.  The opinion of the 2005 VA examiner was that this examiner could not render a medical opinion as to the question of a nexus to military service.  Thus, the opinion of the 2002 VA examiner is unrebutted.  In the regard, it is clear that the 2002 VA examiner relied heavily upon the history related by the Veteran of having had continuous postservice dermatological symptoms.  See generally Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (an opinions based on an incorrect premise or facts is not entitled to probative value).  

Here, the earliest postservice medical evidence of dermatological symptoms and findings of record do not predate 1993, although the Veteran has reported having had private treatment in 1985 but has never provided sufficient information to obtain such records despite having been notified that VA would assist in attempting to obtain such records.  In any event, the absence of supporting contemporary medical evidence may be considered, although it may not be the sole basis for finding lay evidence not to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

In some circumstances lay evidence may establish either a diagnosis or continuity of symptomatology, which are elements of a service-connection claim (with continuity of symptoms being nexus evidence).  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed.Cir. 2009).  In other words, lay evidence can be competent to establish continuity of symptomatology when the layperson is competent to identify an observable medical condition or symptom, (e.g., a broken leg).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Thus, the Board must, sequentially, assess the competency and credibility of lay evidence for the purpose of establishing postservice continuity of symptoms.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, it must be determined whether the disability is simple and capable of lay observation.  If so, it can be established by lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (competent lay evidence does not require specialized education, training, or experience and must be from one with knowledge of facts or circumstances that can be observed, sensed, and described by a lay person); see also 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing competent lay evidence from credibility which is a "determination going to the probative value of the evidence").  See also Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 C.F.R. § 3.159(a)(2).  

In this case, the Veteran is competent to attest to the skin manifestations which he had during and after military service as these are capable of simple observation.  

If, as here, the lay evidence is competent, the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, and the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof), and current factual medical evidence.  

Since the earliest postservice clinical evidence in the early 1990s the Veteran has consistently reported having had continuous postservice skin manifestations.  The Board observes that there have been varying diagnoses of the Veteran's skin disability.  In this connection it is significant to note the 2009 medical opinion which observed that scabies can mimic folliculitis, and that folliculitis has been diagnosed on several occasions after military service.  All of this lends credence to the Veteran's consistently related history of continuously having had postservice dermatological symptoms.  While some time had passed following service discharge before he first reported this, his history has been consistent both internally, i.e., with subsequent histories he reported, and with other evidence on file, and his history is also facially plausible.  

Accordingly, the Board finds the Veteran's statements and testimony to be credible.  Having found the Veteran's his statements and testimony to be both competent and credible, it serves as a sound factual basis for the opinion of the 2002 VA examiner that the Veteran's folliculitis is more likely than not related to his military service.  

Accordingly, service connection for scabies is denied but, with the favorable resolution of doubt, service connection for folliculitis is warranted.  




ORDER

Service connection for skin disorder to include scabies as a result of exposure to ionizing radiation is denied. 

Service connection for folliculitis is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


